The commissioners having made their report of sale, L. PL. Stockton moved for an order for the distribution of the moneys arising from the sale, and shewed to the court that the real estate sold, had been devised by Sarah Lippincott to her daughter Elizabeth the wife of Joshua Darnel, and Hannah the wife of Richard French. The statute (Pev. Laws 599, see. 5) directs that the moneys arising from every sale shall be ordered by the court, to be paid by the com*108missioners to the parties interested in the lands or real estate sold, in proportion to their respective rights in the ■same. Justice Ford was inclined to the opinion that the court should direct the commissioners to place the money •at interest; to pay the interest to the husband during his _ife and the principal to the wife if she survived him, and to her heirs if she did not.' But inasmuch as no provision of this nature is made by the statute, the- court, after examining an order made in the case of the estate of James Rich-man by the ordinary [Williamson] in July last, where he directs a share- to be paid to a feme covert, in which however the husband who is a party interested seems td be overlooked, ordered one-half the net amount of sale, after deducting the costs and charges, &c., to be paid to Joshua Darnel and Elizabeth his wife, and the other half to Richard French •and Hannah his wife.—Ford dubitante.